 

--------------------------------------------------------------------------------

 
Exhibit 10.2

AMENDMENT DATED AS OF 12/31/06 TO
SENIOR SECURED CONVERTIBLE DEBENTURE




AMOUNT
up to $1,000,000.00
ORIGINAL ISSUANCE DATE:
11/__/04



FOR VALUE RECEIVED, BioStem, Inc., a Nevada corporation (the “Company”) as
successor in interest to ABS Holding Company, Inc., a Nevada corporation (“ABS”)
and BH Holding Company, Inc., a Nevada corporation (BH, and, together with ABS,
the “Subsidiaries”), and Marc Ebersole (“Ebersole”), on the one hand, and Hyde
Investments, Ltd. (“Hyde”), on the other hand, each agree and acknowledge the
following:


The parties hereto entered into that certain Senior Secured Convertible
Debetnure, dated as of November 2004 (the “Debenture”), which was assumed in all
respects by the Company upon its acquisition of the Subsidiaries;


The balance of the Debenture as of December 31, 2006 is $542,500, plus all
accrued interest;


The parties hereto verbally agreed to extend the maturity date of the Debenture
to December 31, 2006, and now wish to agree to extend the maturity date of the
Debenture to December 31, 2007;


NOW THEREFORE, EACH OF THE PARTIES HERETO AGREES AS FOLLOWS:


Hyde agrees to extend the maturity date of the Debenture to December 31, 2007.
The Company, the Subsidiries and Ebersole hereby agree that the facts set forth
in the recitals above are true and are hereby ratified, approved and confirmed.


Each of the parties hereto jointly and severally consent to such modification.
The issuance date of the Debenture is agreed to be November 4, 2004. All other
terms and conditions of the Debenture remain in full force and effect.


IN WITNESS WHEREOF, parties have duly executed this Debenture as of the date
first written above.


BioStem, Inc.           Hyde Investments, Ltd.
a Nevada corporation    


By: /s/ 
Marc Ebersole                                                                                                                      
 By: /s/ C.Rykov
Name: Marc
Ebersole                                                                                                                            
 C. Rykov, Director
Title: President and CEO


Marc
Ebersole                                                                                                                                   
ABS Holding Company, Inc.
                                                                                                                                                             
BH Holding Company, Inc.


/s/ Marc
Ebersole                                                                                                                            
  By: /s/ Marc Ebersole
Individually and as
shareholder                                                                                                           
 Marc Ebersole, CEO
 
 

--------------------------------------------------------------------------------

